PER CURIAM.
The trial court entered a final summary judgment in favor of the county on the sole basis that the duty of care owing to Cakora as set forth in Section 375.251, Florida Statutes (1977), was not violated. Subsequent to the entry of this judgment, we held in Metropolitan Dade County v. Yelvington, 389 So.2d 1113 (Fla. 3d DCA 1980), that Section 375.251, Florida Statutes (1977), is not applicable to counties. Finding no other basis upon which to uphold the entry of the trial court’s judgment, we reverse.
Reversed and remanded.